Citation Nr: 1804137	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran initially requested a videoconference hearing before the Board, but his representative later withdrew that request in an August 2017 letter.  Thus, there is no outstanding hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bladder Cancer, Prostate Cancer, and Type II Diabetes Mellitus

The Veteran has contended that he developed bladder cancer, prostate cancer, and type II diabetes mellitus due to his exposure to herbicides during his service in Thailand during the Vietnam Era.  VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  See VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.5.  As such, herbicide exposure should be conceded on a facts found or a direct basis if a veteran served in the Air Force in Thailand during the Vietnam era at one of the listed bases, including the U-Tapao Royal Thai Air Force Base, as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  M21-1, Part IV.ii.1.H.5.b.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases presumed to be associated with herbicide exposure include prostate cancer and type II diabetes mellitus.  38 C.F.R. § 3.309(e). 

Although bladder cancer is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran's service personnel records indicate that he had service at the U-Tapao Royal Thai Air Force Base during the Vietnam Era.  He has submitted statements and photographs in support of his contention that he served near the air base perimeter.  If a veteran contends that he had service near the air base perimeter, the VA Adjudication Procedures Manual (M21-1) requires that the Veteran be requested to provide approximate dates, location, and nature of the alleged exposure.  M21-1, Part IV.ii.1.H.5.b.  The case must then be sent to the Joint Services Records Research Center (JSRRC) coordinator to issue a formal finding regarding the sufficiency of information required to verify herbicide exposure.  However, a review of the file shows that such procedures have not yet been followed in this case.  Accordingly, a remand is required to determine whether there is sufficient information to verify the Veteran's claimed herbicide exposure.  


Hearing Loss and Tinnitus

The Veteran has contended that he has left ear hearing loss and tinnitus that developed as a result of his duties in service as a jet engine mechanic.  The Veteran was afforded a VA examination in August 2015 at which time the examiner concluded that there was no nexus between his military service and his hearing loss and tinnitus.  The examiner who performed the examination indicated that service examinations showed that his hearing was within normal limits and that an examination from 1986, which was several years after service, also showed normal hearing.  The examiner also observed that the service treatment records did not document any complaints of hearing loss, tinnitus, or signs of auditory dysfunction.

The Veteran's service treatment records show that he did report a problem with this left ear in April 1972 and that he reported his hearing had worsened after being on the flight line.  Given that the VA examiner did not take this record into consideration when rendering the August 2015 opinion, an additional opinion is necessary.

The Board also notes that the Veteran's service treatment records contain a July 1986 enlistment examination, but no other records of his service during that time period.  Indeed, there is only one verified period of service from July 1970 to April 1974.  On remand, efforts should be made to verify any additional dates of service and to obtain any personnel or service treatment records that have not been associated with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bladder cancer, prostate cancer, diabetes mellitus, tinnitus, and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should verify any period of military service since July 1986 and contact the National Personnel Records Center (NPRC), Records Management Center (RMC), or any other appropriate location to request the complete service personnel and treatment records for any additional period of service that is verified. See July 1986 enlistment examination.  In this regard, it should be noted that there is only one verified period of service from July 1970 to April 1974

3.  The AOJ should request the Veteran to provide 
details regarding his exposure to herbicides, including information about approximate dates, location, and nature of the exposure.  Any response or lack thereof should be documented in the record.  The case should then be sent to the Joint Services Records Research Center (JSRRC) coordinator to issue a formal finding regarding the Veteran's herbicide exposure.  If there is insufficient information to verify exposure, this should be clearly noted in the record.

4.  After completing the foregoing development, if herbicide exposure is verified, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a VA medical opinion to determine the nature and etiology of his bladder cancer. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is considered competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether it is at least as likely as not that the Veteran's bladder cancer was causally or etiologically related to his military service, to include herbicide exposure therein (regardless of the fact that such an association may not be presumed).  

The examiner should also address if the Veteran's bladder cancer could be characterized as a malignant glomus tumor or malignant granular cell tumor.  

(The term "at least as likely as not "does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should refer the Veteran's claims file to the August 2015 VA examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any left ear hearing loss and tinnitus that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service

The examiner should opine as to whether it is at least as likely as not that the Veteran's current left ear hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.

In rendering this opinion, the examiner should consider the April 1972 service record in which the Veteran reported difficulties with his left ear and worsening of hearing after being on the flight line.  In addition, the examiner should comment upon the significance, if any, of any threshold shifts in the Veteran's entrance and separation audiograms. 

The examiner should further discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

The examiner should also opine as to whether it is at least as likely as not that any tinnitus is caused by or permanently aggravated by the Veteran's bilateral hearing loss.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




